                        UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS


 ROBERT INGERSOLL,                                )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )   Case No. 3:18-cv-1685-NJR-GCS
                                                  )
 DR. VIPIN SHAH,                                  )
                                                  )
               Defendant.                         )


                                            ORDER

SISON, Magistrate Judge:

       This matter is before the Court on Dr. Vipin Shah’s motion to set aside default

(Doc. 22). On November 5, 2018, Shah’s waiver of service was returned executed with an

answer due January 4, 2019 (Doc. 13). Shah failed to file a responsive pleading.

Accordingly, the Clerk of the Court entered default against Shah (Docs. 18, 19) and

instructed Plaintiff to file a motion for default judgment by December 2, 2019. Shah filed

the motion to set aside default on November 7, 2019.

       Pursuant to F.R.C.P. 55(c), “[t]he court may set aside an entry of default for good

cause.” “In order to vacate an entry of default the moving party must show: 1) good cause

for default, 2) quick action to correct it, and 3) [a] meritorious defense to plaintiff’s

complaint.” Pretzel & Stouffer v. Imperial Adjusters, Inc., 28 F.3d 42, 45 (7th Cir. 1994); Cracco

v. Vitran Express, Inc., 559 F.3d 625, 630-631 (7th Cir. 2009). The standard for setting aside

an entry of default is the same as that for setting aside a default judgment, but is applied

more liberally. See Cracco, 559 F.3d at 631.

                                            Page 1 of 2
       Defendant claims that by “inadvertent and regrettable mistake” he did not submit

the executed waivers of service to counsel. (Doc. 22, p. 2). Defendant acted quickly to

resolve the issue as counsel filed a motion to set aside the default and filed a motion for

leave to file answer out of time (Doc. 23). Given that defaults are disfavored and the

standard for vacating an entry of default is liberally applied, the Court finds that Shah

has met the requirements of Rule 55(c) and GRANTS the Motion to Set Aside Default

(Doc. 22). The Court further GRANTS the motion for leave to file answer out of time

(Doc. 23). The Court DIRECTS Shah to file the answer instanter.

       IT IS SO ORDERED.                                          Digitally signed by
                                                                  Magistrate Judge
       Date: November 8, 2019.                                    Gilbert C. Sison
                                                                  Date: 2019.11.08
                                                                  09:55:46 -06'00'
                                                 ________________________________
                                                 GILBERT C. SISON
                                                 United States Magistrate Judge




                                        Page 2 of 2
